Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In addition to references cited in 3/31/21 Pre-Interview Communication, exemplary references include:
a) Fries (US 20130007216), 
b) Kirsch II (US 20130198384), and 
c) Huang (US 20160142261).
For independent claims 1, 9 and 16, the references, singly or in combination, are deficient in explicitly teaching or suggesting that a system maintains, prior to request to move an application from a source cloud infrastructure to the first cloud infrastructure, “a setup data which indicates that a user application is to be operative based on a first plurality of application components when the user application is hosted on the first cloud infrastructure, wherein the setup data further indicates that the user application is to be operative based on a second plurality of application components when hosted on a second cloud infrastructure”. 
At best, the references of record disclose cloud application migration management systems that, upon invocation/receipt of a migration request, commence analyzing dependency/resource requirements for a candidate application to be migrated. 

Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457